 
 
I 
108th CONGRESS
2d Session
H. R. 4466 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Tancredo introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Endangered Species Act of 1973 to exclude the Preble’s Meadow Jumping Mouse from lists of endangered species and threatened species published under that Act. 
 
 
1.Exclusion of Preble's Meadow Jumping Mouse from endangered species list and threatened species listSection 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)) is amended by adding at the end the following:

(3)Notwithstanding any other provision of law, the Secretary shall not include the Preble's Meadow Jumping Mouse in any list of endangered species or threatened species published under this subsection..  
 
